COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:      Giovanni Mora v. The State of Texas

Appellate case number:    01-12-00692-CR

Trial court case number: 1302920

Trial court:              339th District Court of Harris County

        Certain exhibits that were admitted into evidence at trial in the above-referenced
case were omitted from the appellate record. The Court directs the Harris County District
Clerk to supplement the appellate record with the following original exhibits:

       1. State’s Exhibit 5 (CD–911)
       2. State’s Exhibit 31 (Video)
       3. State’s Exhibit 67-A (DVD–confession)
       4. State’s Exhibit 67-B (CD–confession)

See TEX. R. APP P. 34.6(g)(2). The Clerk of this Court is directed to cooperate with the
district clerk and/or court reporter to provide for the safekeeping, transportation, and
return of such exhibit. See id.

        The original exhibits must be filed in this Court no later than 10 days from the
date of this order.

       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                   Acting individually

Date: January 28, 2014